DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on3/22/2021. 
Claims 3-4, 6, 8-10 and 12 have been amended and claims 13-14 have been cancelled.
Claims 1-12 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a PCT of PCT/AU2019/000121 filed on 9/26/2019 which claims further priority of foreign application AU2018903635 filed on 9/26/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a process and claims 11-12 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system for managing supply of energy to a plurality of energy consuming devices said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium for managing supply of energy usage across the plurality of energy consuming devices, said computer program product including computer readable code within said computer usable medium for:(1) monitoring one or more, preferably a plurality of parameters relating to energy usage, (2) acquiring a first set of values based on the parameters, (3) calculating a set of predicted future values based on the first set of values, (4) identifying a context based on the first set of values, and (5) presenting control actions to increase efficiency of energy supply in response to the context (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are monitoring parameters, analyzing those parameters to make determinations about future values and context, and then making recommendations so human users can control how the system operates, which is managing relationships and interactions between people for commercial purposes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are monitoring parameters, analyzing those parameters to make determinations about future values and context, and then making recommendations so human users can control how the system operates, which can all be done in the human mind.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium, said computer program product including computer readable code within said computer usable medium for:(1) monitoring one or more, preferably a plurality of parameters relating to energy usage, (2) acquiring a first set of values based on the parameters, and (5) presenting control actions to increase efficiency of energy supply in response to the context” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium, said computer program product including computer readable code within said computer usable medium for; apparatus adapted to control energy usage across a plurality of energy consuming devices wherein each, said apparatus comprising; processor means adapted to operate in accordance with a predetermined instruction set, and said apparatus, in conjunction with said instruction set; a plurality of energy consuming devices connected to a power distribution system of an energy supply system; one or more energy consuming devices; a user, a mobile device; mobile telephone” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 further narrow the abstract idea and dependent claims 2-4 and 6-7 additionally recite “monitoring a plurality of parameters; presented in an automatic control mode of the operation of one or more energy consuming devices; presented to a user for selection to implement or veto one or more of the control options presented” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a user, a mobile device; mobile telephone” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a system said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium, said computer program product including computer readable code within said computer usable medium for; apparatus adapted to control energy usage across a plurality of energy consuming devices wherein each, said apparatus comprising; processor means adapted to operate in accordance with a predetermined instruction set, and said apparatus, in conjunction with said instruction set; a plurality of energy consuming devices connected to a power distribution system of an energy supply system; one or more energy consuming devices; a user, a mobile device; mobile telephone” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method; System claims 1-12 recite a system said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium, said computer program product including computer readable code within said computer usable medium for; apparatus adapted to control energy usage across a plurality of energy consuming devices wherein each, said apparatus comprising; processor means adapted to operate in accordance with a predetermined instruction set, and said apparatus, in conjunction with said instruction set; a plurality of energy consuming devices connected to a power distribution system of an energy supply system; one or more energy consuming devices; a user, a mobile device; mobile telephone; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0127-0131. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system said system including a computer usable medium having computer readable program code and computer readable system code embodied on said medium, said computer program product including computer readable code within said computer usable medium for:(1) monitoring one or more, preferably a plurality of parameters relating to energy usage, (2) acquiring a first set of values based on the parameters, and (5) presenting control actions to increase efficiency of energy supply in response to the context” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-4 and 6-7 additionally recite “monitoring a plurality of parameters; presented in an automatic control mode of the operation of one or more energy consuming devices; presented to a user for selection to implement or veto one or more of the control options presented” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a user, a mobile device; mobile telephone” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 11 recites “a computer usable medium having computer readable program code and computer readable system code embodied on said medium for managing supply of energy usage across the plurality of energy consuming devices, said computer program product including computer readable code within said computer usable medium for” where the broadest reasonable interpretation of a claim drawn to a computer readable media covers the forms of non-transitory tangible medial and transitory propagating signal per se when the specification is silent. See MPEP 2111.01. Since the claims are drawn to a computer readable medium and the specification is silent, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C 101, Aug 24, 2009; p. 2. 7. Applicant advised to amend the claim to recite "non-transitory computer readable media” to overcome rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-10: Claim 1 recites “the steps”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 3: Claim 3 recites “the operation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 4-7: Claim 4 recites “the control options”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 5: Claim 5 recites “the energy usage parameters”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 11: Claim 11 recites “said medium”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 11: Claim 11 recites “said computer program product”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 12: Claim 12 recites “the method”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required. The Examiner recommends just reciting the steps/functions that are performed in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Ehlers et al. (US 2007/0043477 A1).

Regarding Claims 1 and 11-12: Ehlers et al. teach a method for managing supply of energy to a plurality of energy consuming devices connected to a power distribution system of an energy supply system, the method comprising the steps of (See Figure 1A, Figure 1B, and Paragraphs 0070-0072): 
(1) monitoring one or more parameters affecting energy usage (See Paragraph 0078 – “monitor and control the usage of electricity by controlling the nodes 1.10 and/or the devices 1.08”, Paragraph 0089, and Paragraph 0186); 
(2) acquiring a first set of values based on the parameters (See Paragraph 0089 – “record the number of energy units”, Paragraph 0141 – “temperature is monitored”, Paragraph 0172, and Paragraph 0186); 
(3) calculating a set of predicted future values based on the first set of values (See Paragraph 0113 – “forecasting demand by device type”, Paragraph 0276 – “projected total billing period cost for each energy type and source”, Paragraph 0286 – “projected annual cost of operation for each of the appliances being monitored”, and Paragraph 0303 – “Estimated consumption rates”); 
(4) identifying a context related to the first set of values (See Paragraph 0251 – “improve the ability of the system that utilizes the programmable set point feature to expand the operating efficiency of the heating and/or cooling systems while reducing the total demand on the energy delivery system”, Paragraph 0260 – “improves both comfort and energy efficiency is its ability to determine the optimal fan extended run time that can be applied to forced air HVAC systems to gain additional cooling and heating benefit from residual cooling and heating absorbed into the duct system during the thermal recovery process”, Paragraph 0261 – “Energy efficiency improvements”, and Paragraph 0262); 
and (5) presenting control actions to increase efficiency of energy supply in response to the context (See Figure 3A, Figure 4F, Figure 4O, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 2: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein step (1) comprises monitoring a plurality of parameters affecting energy usage (See Paragraph 0078 – “monitor and control the usage of electricity by controlling the nodes 1.10 and/or the devices 1.08”, Paragraph 0089, Paragraph 0141 – “temperature is monitored”, Paragraph 0172, and Paragraph 0186).  

Regarding Claim 3: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein at step (5), the control actions are presented in an automatic control mode of the operation of one or more energy consuming devices (See Figure 3A, Figure 4F, Figure 4O, Paragraph 0079, Paragraph 0183 – “automation control systems managing a plurality of loads from a central processor”, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 4: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein the control actions are presented to a user for selection to implement or veto one or more of the control options presented (See Figure 3A, Figure 4F, Figure 4O, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 5: Ehlers et al. teach the limitations of claim 4. Ehlers et al. further teach wherein the control options selected by the user, either to implement or veto, are logged to in future be one of the energy usage parameters monitored in step (1) of claim 1 (See Figure 3A, Figure 4F, Figure 4J, Figure 4O, Figure 4R, Figure 5C, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 6: Ehlers et al. teach the limitations of claim 4. Ehlers et al. further teach wherein the control actions are presented to a user via a mobile device (See Figure 3A, Figure 4F, Figure 4O, Paragraph 0069 – “the customer may be given access to the system 1.02 through external devices, such as, mobile phones, personal digital assistants (PDA), laptop computers, desktop computers, or other suitable devices”, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 7: Ehlers et al. teach the limitations of claim 6. Ehlers et al. further teach wherein the mobile device comprises a mobile telephone (See Figure 3A, Figure 4F, Figure 4O, Paragraph 0069 – “the customer may be given access to the system 1.02 through external devices, such as, mobile phones, personal digital assistants (PDA), laptop computers, desktop computers, or other suitable devices”, Paragraph 0243, Paragraphs 0260-0262, and Paragraph 0327).  

Regarding Claim 8: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein the parameters monitored are chosen from one or a combination of: an energy pricing structure; a schedule for an energy consuming appliance; weather conditions; aggregate electricity consumption; historical electricity consumption; and, historical user feedback (See Paragraph 0078 – “monitor and control the usage of electricity by controlling the nodes 1.10 and/or the devices 1.08”, Paragraph 0085, Paragraph 0088 – “weather forecast”, Paragraph 0089 – “user defined preferences, price points and historical data”, Paragraph 0141 – “temperature is monitored”, Paragraph 0172, and Paragraph 0186).  

Regarding Claim 9: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein the first set of values acquired from the monitored parameters include values of one or a combination of: energy demand peak times; energy prices; temperature; humidity (See Paragraph 0078 – “energy demand during peak periods”, Paragraph 0088 – “relative humidity … weather forecast”, Paragraph 0089 – “user defined preferences, price points and historical data”, Paragraph 0141 – “temperature is monitored”, Paragraph 0172, and Paragraph 0186).  

Regarding Claim 10: Ehlers et al. teach the limitations of claim 1. Ehlers et al. further teach wherein the first set of values are used to predict future values comprising predicted energy consumption patterns opposite predicted cost impacts (See Paragraph 0113 – “forecasting demand by device type”, Paragraph 0276 – “projected total billing period cost for each energy type and source”, Paragraph 0286 – “projected annual cost of operation for each of the appliances being monitored”, and Paragraph 0303 – “Estimated consumption rates”).

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683